DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcelo Copat on 6/8/21.
The application has been amended as follows: 

1. (Currently amended) A method of attempting to start, or starting pumping in a normal mode of operation in a water pumping system, the method 
comprising: 
 	performing repeated starting attempts to overcome stiction in a 
progressive cavity pump by attempting to supply power to an electrical motor 
driving the progressive cavity pump at increasing power levels in each starting 

available from a power source; and 
 	after each starting attempt: 
 		reducing the power applied to the electrical motor to a reduced power level; 
 	determining a rotational speed of the electrical motor at the reduced power level; 
 	determining if the rotational speed matches a speed corresponding to the reduced power level applied to the electrical motor; 
 	if the rotational speed does not match the speed corresponding to the reduced power level, and a predetermined number of the starting attempts has not been reached, performing a next starting attempt; and 
if the rotational speed does match the speed corresponding to the reduced power level, entering the [[a]] normal mode of operation. 

3. (Currently amended) The method of claim 2, wherein during each starting attempt the reducing the power applied to the electrical motor comprises supplying the power at the reduced power level for a second predetermined time.

5. (Currently amended) The method of claim 4, wherein the reduced power level is configured to generate a base torque, and wherein the increasing power levels are configured to generate a predetermined torque increase between successive starting attempts of the repeated starting attempts.

6.    (Currently amended) The method of claim 3, wherein the first predetermined time equals the second predetermined time.

7.    (Currently amended) The method of claim 3, wherein the first predetermined time is the same for each starting attempt.

8.    (Currently amended) The method of claim 3, wherein the second predetermined time is the same for each starting attempt.

9. (Currently amended) The method of claim 3, wherein after the determining the speed of the electrical motor and before performing the next starting attempt the method further comprises pausing the supply of power to the electrical motor for a pause period.

10. (Currently amended) The method of claim 9, wherein [[the]] a sum of the first predetermined time, the second predetermined time, and the pause period is less than 10 seconds. 

12. (Currently amended) The method of claim 10, wherein if the rotational speed does not match the speed corresponding to the reduced power applied to the electrical motor, and the predetermined number of starting attempts has been reached, the method further comprises discontinuing the power supply to the electrical motor for a timeout period. 

14. (Currently amended) The method of claim 1, wherein if the power is not available from the power source, the method comprises: 
 	reducing the power applied to the electrical motor; and 
 	performing a starting attempt at a power level of [[the]] an immediately preceding starting attempt. 

15. (Currently amended) The method of claim 1, wherein if the rotational speed does not match the speed corresponding to the reduced power applied to the electrical motor, and the predetermined number of starting attempts has been reached, the method further comprises discontinuing the power supply to the electrical motor for a timeout period. 

17. (Currently amended) The method of claim 1, wherein the attempting to supply the power to the [[an]] electrical motor driving the progressive cavity pump comprises drawing the power from the power source, wherein the power source is a constrained power source.

19. (Currently amended) An electrical motor drive configured to start a progressive cavity pump in a normal mode of operation in a water pumping system, the electrical motor drive comprising a controller including control logic configured to perform a method comprising: 
  	performing repeated starting attempts to overcome stiction in [[a]] the progressive cavity pump by attempting to supply power to an electrical motor driving the progressive cavity 
 	after each starting attempt: 
reducing the power applied to the electrical motor to a reduced power level; 
 		determining a rotational speed of the electrical motor at the reduced power level; 
 		determining if the rotational speed matches a speed corresponding to the reduced power level applied to the electrical motor; 
 		if the rotational speed does not match the speed corresponding to the reduced power level, and a predetermined number of the starting attempts has not been reached, performing a next starting attempt; and 
 		if the rotational speed does match the speed corresponding to the reduced power level, entering [[a]] the normal mode of operation. 

20. (Currently amended) A water pumping system comprising: 
 	a progressive cavity pump; 
 	an electrical motor coupled to the progressive cavity pump; and 
 	an electrical motor drive to power the electrical motor, the electrical motor drive configured to start the progressive cavity pump and to drive the progressive cavity pump in a normal mode of operation after starting the progressive cavity pump, the motor drive including a controller comprising control logic configured to perform a method comprising: 

 	after each starting attempt: 
 		reducing the power applied to the electrical motor to a reduced power level; 
 		determining a rotational speed of the electrical motor at the reduced power level; 
 		determining if the rotational speed matches a speed corresponding to the reduced power level applied to the electrical motor; 
 		if the rotational speed does not match the speed corresponding to the reduced power level, and a predetermined number of the starting attempts has not been reached, performing a next starting attempt; and 
 	if the rotational speed does match the speed corresponding to the reduced power level, entering the [[a]] normal mode of operation. 

21. (Currently amended) The water pumping system of claim 20, wherein the electrical motor drive further comprises an inverter controlled by the controller to power the electrical motor, and the control logic is further configured to analyze a current drawn by the electrical motor to determine the rotational speed of the electrical motor.

(Currently amended) The water pumping system of claim 20, further comprising a solar array electrically coupled to the electrical motor drive to supply power to the electrical motor drive.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: no single reference of record discloses, and no combination thereof makes obvious, in addition to the other limitations of the independent claims, the limitations of: “performing repeated starting attempts to overcome stiction in a progressive cavity pump by attempting to supply power to an electrical motor driving the progressive cavity pump at increasing power levels in each starting attempt”, in combination with, “after each starting attempt: reducing the power applied to the electrical motor to a reduced power level; determining a rotational speed of the electrical motor at the reduced power level; determining if the rotational speed matches a speed corresponding to the reduced power level applied to the electrical motor”.
The closest prior art of record:
Breit discloses inherently decreasing current as a progressive cavity pump starts, but this disclosure pertains to a pump that starts successfully (overcomes stiction to rotate to normal speed as expected). There is no disclosure of this type of control when the pump fails to start successfully (does not overcome stiction).
Endo and Imai both teach repeatedly attempting to start a motor at increasing current levels when a motor fails to start. However, Imai does not disclose the “after each starting .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746